Dear Ms. Rausch:
You request an opinion as to what agency or person may the Clerk charge for the criminal fees authorized by LSA-R.S. 13:847.
A defendant who is convicted of any criminal offense is personally liable for all court costs assessed for the case pursuant to R.S. 13:847, or otherwise. No costs may be assessed a person who is acquilled or against whom the charges are dismissed. La. C. Cr. P. Art. 887A. Further, in criminal cases "all processes of the court shall issue without the payment of advance costs," La. C. Cr. P. Art. 887B.
Costs of court are assessed as part of the court's judgment in a criminal case, and are payable immediately. La. C. Cr. P. Art. 888. Their collection is "as provided by law." La. C. Cr. P. Art. 889.
The sheriff is the executive officer of the district court. C. C. P. Art. 321. As the chief law enforcement officer in the parish, he executes the judgments and orders of the court. La. Const. Art. V, Sec. 27. Accordingly, the sheriff has the primary duty to collect costs of court. However, the clerk should promptly submit an account of costs due upon conviction to facilitate the collection of those costs by the sheriff concurrently with the fine that may be imposed.
However, if the sheriff does not collect those costs due to the clerk of court under R.S. 13:847 or other provisions of law, the clerk has an independent right of action under La. C. Cr. P. Art. 887 to recover the costs from the defendant.
Trusting this to be of sufficient information, I am
Sincerely,
William J. Guste, Jr. Attorney General
By: Charles J. Yeager Assistant Attorney General